Case 0:19-cv-62437-KMM Document 24-3 Entered on FLSD Docket 12/18/2019 Page 1 of 4

a Oo a A. https:/wwwamiamiherald.com /news/business/biz-monday/article226661224.htr * *e LL AB

Miami Herald -IMPACT2020 5

Miami Herald SIGNIN

= SECTIONS te Q

BUSINESS MONDAY

Air Pros of Davie is a cool competitor in a hot
market

BY JOSEPH A. MANN JR. SPECIAL TO THE MIAMI HERALD

 

vyvfisae

RI

 

FEB 22, 2019 07.55 PM

   

Paraiso Miami Beach showcases
q sustainable swimwear fashion

 

Zumba CEO Alberto Perlman

VIEW MORE VIDEO >

TRENDING STORIES

The country’s largest shopping
center is coming to Miami-Dade.
Finally, we know when.

D 2019 430M,

 

Anthony Perera, president of Air Pros, center, a company that installs and repairs residential and commercial air conditioning
in Miami-Dade, Broward and Palm Beach counties, catches up with Jason Stevens, left, employee, and Doug Perera, father,
right, in the Davie, Florida, office on Feb. 13. CARL JUSTE CJUSTE@MIAMIHERALD.COM

Miami is full of mean people who
have no compassion, says study (and
everyone in Miami)

nou me

When South Florida entrepreneur Anthony Perera decided to invest in a new business a few years

DE

 

eo Oe (nt @._ bttps:/Awww.miamiherald.com/news/bus

 

   

 

Anthony Perera, president of Air Pros, center, a company that installs and repairs residential and commercial air conditioning
in Miami-Dade, Broward and Palm Beach counties, catches up with Jason Stevens, left, employee, and Doug Perera, father,
right, in the Davie, Florida, office on Feb. 13. CARL JUSTE CUSTE@MIAMIHERALD.COM

When South Florida entrepreneur Anthony Perera decided to invest in a new business a few years
ago, he picked one of the most competitive, crowded and difficult sectors in the region, and one
that is essential to most homes and businesses: air conditioning.

 

 

“We estimated that there are about 1,000 licensed HVAC (heating, ventilation and air Paraiso Miami Beach showcases
conditioning) contractors in the tri-county area,” said Perera, president and co-owner of Davie- sustainable swimwear fashion
based Air Pros.

That figure doesn’t include the army of unlicensed neighbors, in-laws and handy folk who offer to
fix your recently departed air conditioner when it’s 90 degrees Fahrenheit and feels like 122.

TOP ARTICLES

 

Zumba CEO Alberto Perlman

VIEW MORE VIDEO >

TRENDING STORIES

The country’s largest shopping
center is coming to Miami-Dade.
Finally, we know when.

 

 

 

DECEMBER 17, 2019 430AM
Miami is full of mean people who

have no compassion, says study (and
everyone in Miami)

DEC 16,2019 230 PM

 

They set out to gather enough signatures to recall
Hialeah’s mayor. They fell short.

 

Here's how the Miami Dolphins can
4

We Live The #GoldenRule
“asked what's wrong Treating oth
Golden Rule

     

ed like to be treated. Our guiding principle. Learn More.

“SS second picks in
Case 0:19-cv-62437-KMM Document 24-3 Entered on FLSD Docket 12/18/2019 Page 2 of 4

<= > O A 8 https:/www.miamiherald.com/news/business/biz-monday/article226661224.htn

“Tasked what’s wrong with the current air conditioning market,” he said.

Subscribe and Save

Act now to get full year of unlimited digital access —just $49.99!

Aye) 3

“Commercial and residential customers want good, reliable and economical service on time —
when they need it. There’s room for a company that offers excellent service every day of the

week.” And customers don’t want to be overcharged or sold expensive equipment they don’t need.

Using $25,000 of his own money, Perera and his father, Doug Perera, who worked for decades as
an A/C technician, set up Air Pros in the garage of Anthony’s Plantation home in 2017.

“We had one truck and one technician. My father knows the air conditioning business and I’m a
marketer.”

   

Everybody needs somebody

Order now to make someone's skin happy for Christmas

land the first or second pic!
April's NFL Draft

DECEMBER 16, 2019 152 PM

 

Fourth police pursuit in 12 days ends
with 3 suspects caught, one loose in
Florida City

DECEM

SPONSORED CONTENT

 

 

om 1OO wares

‘AD GARR wesrovssa westonnisancom

MALUMA | GYM AND FRIDGE

Has Flores seen all he needs to see
from Josh Rosen? Here’s his answer
and his QB plan

DECEM

 

19259 PM

Tare
he oe

HoW to useMierosoft apps
ER

 

ad~

ei

EBM] wrerscrseeetce

a Ome tt

@_bttps:y/www.miamiherald.com/new

 

 

Anthony Perera, president of Air Pros, a company that installs and repairs residential and commercial air conditioning in
Miami-Dade, Broward and Palm Beach counties, at his Davie, Florida, office on Feb. 13, 2019. Carl Juste
CUSTE@MIAMIHERALD.COM

Today, Air Pros has 35 employees and 25 trucks operating out of its headquarters in Davie and other
offices throughout the state. In 2018, the first full year in business, the young company posted sales
of more than $2 million, Anthony said. About 60 percent of its business is residential, the rest
commercial and industrial.

Air Pros offers a full line of HVAC services for commercial, industrial and residential clients:
repairing and replacing A/C and ventilating equipment; cleaning and replacing air ducts; A/C
tune-ups and a service plan. Most of its customers are in Miami-Dade, Broward and Palm Beach
counties.

How did the company grow so quickly? “We advertised online, did direct mail, bought outdoor
advertising and put hangers (advertisements) on people’s doors wherever we went,” Anthony said.
“We gave customers excellent, on-time service at affordable prices. Word of mouth is the best

advertising.”
ot Shop At Converse® Stores
Converse Store

 

Designed to attract att
in bright colors, they d

 

Geet)

4 eset
a Gaz
S er
y em

WORKING
TOGETHER

OPIOID CRISIS
Case 0:19-cv-62437-KMM Document 24-3 Entered on FLSD Docket 12/18/2019 Page 3 of 4

€ 2 0 a

Q._bttps:/www.miamiherald.com/news/business/biz-monday/article226661224.html Ox *e LL AB

“We gave customers excellent, on-time service at affordable prices. Word of mouth is the best Dien | a

advertising.”

Designed to attract attention, Air Pros’ trucks are part of the firm’s marketing campaign. Wrapped
in bright colors, they display cheetahs, dolphins, zebras and other animals, often representing local
university teams.

Air Pros’ technicians carry tablets and photo IDs, and advise customers of their arrival time. They
try to assess the type of problems affecting customers before starting each service call so they can
bring the right parts and equipment to the job.

 

Air Pros picked up new after Fort Lauderdale-based Service America din late
2018 that it was closing down after 43 years in business. A large share of the home warranty
company’s business was devoted to installing and repairing air conditioners, and Air Pros acquired
Service America’s telephone numbers, as well as some trucks and equipment. So when Service
America customers call their former service supplier, they are connected with Air Pros and can
obtain HVAC service if they wish.

Anthony, now 31, grew up in Davie and Ocala, attended Penn State University and Nova
Southeastern University and began his business career at 19. His first business was Mud Life
Magazine, a popular off-road publication, and its parent, Extreme Media Group, which eventually
reached more than 15,000 retail outlets, he said. Managing a staff of 50, he also developed and
launched off-road and other festivals, like the Okeechobee Mud Fest, Truck Wars and the West
Palm Beach Chili Cookoff. After selling the Mud Life Brand, he launched the Cowboy Saloon
brand and sold it in 2016.

Company name: Air Pros.
President: Anthony Perera.
Founded: In 2017 in the garage of Perera’s home in Plantation.

Ownership: Anthony Perera and his father, Doug Perera.

  
 
   
 

Headquarters: 3801 SW 47th Ave., Davie. Other operations centers in Jupiter and Ocala, plus

smaller offices in Cord
ONLY *°31.99

Employees: 35. BOISE X-9 10-REAM CASE

a Ome tt

a

 

 

 

ess/bi 226661224.htm Ox ew hh ee

sacauyuee

 

JOULOW 47 Ul Aves Wavic. Guner Upcrauons Conters 1 Jupiter anu Gala, pros

smaller offices in Coral Springs, Boca Raton.

Employees: 35.

 

Clients: C ial, industrial, educational, g ih aid easiatial includi
Chase bank branches, NOAA’s National Hurricane Center, Sally Beauty Supply stores, the
Seminole Tribe of Florida.

Financials: Revenues during Air Pros’ first full year of operations (2018) were more than $2
million, Perera said. The company expects revenues to grow by about 400 percent by the end of
this year,

Competitors: Air Around the Clock, Thermal Concepts and hundreds of other companies, most
of them very small.

The difference: Providing excellent, on-time service seven days a week at affordable prices,
Perera said. Air Pros’ technicians listen to customers and offer the best advice for reliable and
economical service.

Client view: JLL, a large international property management and real estate investment

company, has been working with Air Pros for about two years, said Felix Fernandez, JLL’s facility
manager for the Southeast U.S. “They were recommended by another company,” he said.

“They've installed large air conditioning units and have done duct work and other projects at call
centers and data centers we manage in parts of Miami-Dade and Broward counties. There’s a lot of
competition out there and we always seek quotes from different companies. Air Pros gives you a
good, ballpark quote and aren’t like some companies that want to retire on one job. They provide
rock-solid prices and excellent service and are now a preferred vendor for us.” Fernandez noted
that JLL properties, including data centers that must operate within a specific temperature range,
sometimes have air conditioning failures on weekends or in the middle of the night. “Anthony
gives us his cell number and he always responds when we need service - this is vital for us. And
when we have an emergency, they send mechanics who previously worked at our buildings, people
who understand the systems we have and don’t have to start from zero.”

Outlook: Despite comneting ina crowded market. Air Pros sees ine demand for reliable.
responsive and econo:

stong growthascuse Everybody needs somebody

expanding within thet Order now to make someone's skin happy for Christmas Cellex-C
Case 0:19-cv-62437-KMM Document 24-3 Entered on FLSD Docket 12/18/2019 Page 4 of 4

3s] ®@ Air Pros of Davieisaco X

< oO A a swwwamiamiherald.com, O * ye kL Bow

 

Outlook: Despite competing in a crowded market, Air Pros sees expanding demand for reliable,

 

responsive and economical customer-focused air conditioning services in Florida. Air Pros expects
strong growth as customers need new air conditioning units and repair existing ones. It is

expanding within the tri-county area and in other parts of the state.

 

Anthony Perera, president of Air Pros, a company that installs and repairs residential and commercial air
conditioning in Miami-Dade, Broward and Palm Beach counties, at the company’s Davie, Florida office on Feb. 13
2019. CARL JUSTE CIUSTE@MIAMIHERALD.COM

FROM OUR ADVERTISING PARTNERS

MUSEUM OF

TiUSIONS GRAND OPENING

Coen JOIN US

 
